Exhibit 99.1 FOR IMMEDIATE RELEASE For More Information: Brian Shaughnessy, CFO Northeast Bank, 500 Canal Street, Lewiston, ME 04240 207.786.3245 ext. 3220 www.northeastbank.com Northeast Bancorp Reports Record Quarterly Results and Declares Dividend Lewiston, ME (July 27, 2017) ‒ Northeast Bancorp (“Northeast” or the “Company”) (NASDAQ: NBN), a Maine-based full-service financial services company and parent of Northeast Bank (the “Bank”), today reported net income of $4.0 million, or $0.45 per diluted common share, for the quarter ended June 30, 2017, compared to net income of $2.2 million, or $0.24 per diluted common share, for the quarter ended June 30, 2016. Net income for the year ended June 30, 2017 was $12.3 million, or $1.38 per diluted common share, compared to $7.6 million, or $0.80 per diluted common share, for the year ended June 30, 2016. The Board of Directors has also declared a cash dividend of $0.01 per share, payable on August 25, 2017 to shareholders of record as of August 11, 2017. “We closed the year with a strong quarter,” said Richard Wayne, President and Chief Executive Officer. “For the quarter, our earnings of $0.45 per diluted common share helped us achieve a return on equity of 13.3%, areturn on assets of 1.6% and an efficiency ratio of 56.3%. These solid results were driven by continued growth in our LASG portfolio, purchased loan total return of 13.8%, and SBA gains on sale of $1.9 million. In addition to earnings growth, in the fourth quarter we generated loan volume of $152.2 million, which included $113.0 million of loans produced by the Loan Acquisition and Servicing Group, $19.0 million of loans closed by the SBA division and $20.2 million of residential and commercial community bank loans. The growth of our balance sheet and earnings compliments our growth strategy and positions us well for the future.” As of June 30, 2017, total assets were $1.1 billion, an increase of $90.7 million, or 9.2%, from total assets of $986.2 million as of June 30, 2016. The principal components of the change in the balance sheet follow: 1. The Company originated $152.2 million of new loans during the quarter ended June 30, 2017. Loans generated by the Bank’s Loan Acquisition and Servicing Group (“LASG”) totaled $113.0 million, which consisted of $45.1 million of purchased loans, at an average price of 89.8% of unpaid principal balance, and $67.9 million of originated loans. The Bank’s Small Business Administration and United States Department of Agriculture (“SBA”) Division closed $19.0 million of new loans during the quarter, of which $18.4 million were funded. In addition, the Company sold $19.0 million of the guaranteed portion of SBA loans in the secondary market, of which $10.2 million were originated in the current quarter and $8.8 million were originated or purchased in prior quarters. Residential loan production sold in the secondary market totaled $16.5 million for the quarter. The loan portfolio, excluding both loans held for sale and the $48.0 million of secured loans to broker-dealers repaid in the prior quarter, increased by $134.8 million, or 19.5%, compared to June 30, 2016. As previously discussed in the Company’s SEC filings, the Company made certain commitments to the Board of Governors of the Federal Reserve System in connection with the merger of FHB Formation LLC with and into the Company in December 2010. The Company’s loan purchase and commercial real estate loan availability under these conditions follow: Basis for Regulatory Condition Condition Availability at June 30, 2017 (Dollars in millions) Total Loans Purchased loans may not exceed 40% of total loans $ Regulatory Capital Non-owner occupied commercial real estate loans may not exceed 300% of total capital $ An overview of the Bank’s LASG portfolio follows : LASG Portfolio Three Months Ended June 30, Purchased Originated Secured Loans to Broker-Dealers Total LASG Purchased Originated Secured Loans to Broker-Dealers Total LASG (Dollars in thousands) Loans purchased or originated during the period: Unpaid principal balance $ $ $ - $ - $ Net investment basis - - Loan returns during the period: Yield (1) % Total Return (1) (2) % Year Ended June 30, Purchased Originated Secured Loans to Broker-Dealers Total LASG Purchased Originated Secured Loans to Broker-Dealers Total LASG (Dollars in thousands) Loans purchased or originated during the period: Unpaid principal balance $ $ $ - $ - $ Net investment basis - - Loan returns during the period: Yield (1) % Total Return (1) (2) % Total loans as of period end: Unpaid principal balance $ $ $ - $ Net investment basis - (1) The yield and total return on LASG originated loans includes $385 thousand of fees related to one loan in the quarter ended June 30, 2016. (2)The total return on purchased loans represents scheduled accretion, accelerated accretion, gains on asset sales, and other noninterest income recorded during the period divided by the average invested balance, which includes loans held for sale, on an annualized basis. The total return does not include the effect of purchased loan charge-offs or recoveries in the quarter. 2. Deposits increased by $40.4 million, or 4.8%, from March 31, 2017, attributable primarily to growth in non-maturity (demand, savings and interest checking, and money market) accounts, which increased by $24.3 million, or 4.6%, and an increase in time deposits of $16.1 million, or 5.0%. Deposits increased by $89.4 million, or 11.2%, from June 30, 2016 due to growth in non-maturity accounts of $103.5 million, or 23.0%, offset by a decrease in time deposits of $14.1 million, or 4.0%. 3. Shareholders’ equity increased by $6.2 million from June 30, 2016, primarily due to earnings of $12.3 million, offset by $6.9 million in share repurchases (representing 645,238 shares). Additionally, there was stock-based compensation of $945 thousand, a decrease in accumulated other comprehensive loss of $274 thousand and $357 thousand in dividends paid on common stock. Net income increased by $1.8 million to $4.0 million for the quarter ended June 30, 2017, compared to $2.2 million for the quarter ended June 30, 2016. 1. Net interest and dividend income before provision for loan losses increased by $3.0 million for the quarter ended June 30, 2017, compared to the quarter ended June 30, 2016. The increase is primarily due to higher transactional income on purchased loans and higher average balances in the total loan portfolio. This increase was partially offset by higher rates and volume in the deposit portfolio and the effect of the issuance of subordinated debt. The following table summarizes interest income and related yields recognized on the loan portfolios: Interest Income and Yield on Loans Three Months Ended June 30, Average Interest Average Interest Balance (1) Income Yield Balance (1) Income (2) Yield (Dollars in thousands) Community Banking Division $ $ % $ 212,625 $ % SBA % % LASG: Originated % 172,678 2,996 % Purchased % 232,610 6,294 % Secured Loans to Broker-Dealers - - % 68 % Total LASG % 459,289 9,358 % Total $ $ % $ 702,513 $ 12,437 % Year Ended June 30, Average Interest Average Interest Balance (1) Income Yield Balance (1) Income (2) Yield (Dollars in thousands) Community Banking Division $ $ % $ $ % SBA % % LASG: Originated 239,796 % % Purchased % % Secured Loans to Broker-Dealers % % Total LASG 507,818 % % Total $ $ % $ $ % (1) Includes loans held for sale. (2) SBA interest income includes SBA fees of $21 thousand and $33 thousand for the quarter and year ended June 30, 2016, respectively. The various components of transactional income are set forth in the table below entitled “Total Return on Purchased Loans.” When compared to the three months and year ended June 30, 2016, transactional income increased by $2.0 million and $2.9 million, respectively. The total return on purchased loans for the three months and year ended June 30, 2017 was 13.78% and 12.30%, respectively. The increase over the prior comparable periods was primarily due to higher average balances and transactional income in the three months and year ended June 30, 2017. The following table details the total return on purchased loans: Total Return on Purchased Loans Three Months Ended June 30, Income Return (1) Income Return (1) (Dollars in thousands) Regularly scheduled interest and accretion $ % $ % Transactional income: Gain on loan sales - % - % Gain on sale of real estate owned 93 % - % Other noninterest income ) -0.02 % 1 % Accelerated accretion and loan fees % % Total transactional income % % Total $ % $ % Year Ended June 30, Income Return (1) Income Return (1) (Dollars in thousands) Regularly scheduled interest and accretion $ % $ % Transactional income: Gain on loan sales - % - % Gain on sale of real estate owned % 23 % Other noninterest income ) % 12 % Accelerated accretion and loan fees 10,022 % % Total transactional income % % Total $ % $ % The total return on purchased loans represents scheduled accretion, accelerated accretion, gains on asset sales, gains on real estate owned and other noninterest income recorded during the period divided by the average invested balance, which includes loans held for sale, on an annualized basis. The total return does not include the effect of purchased loan charge-offs or recoveries in the quarter. Total return is considered a non-GAAP financial measure. 2. Noninterest income increased by $479 thousand for the quarter ended June 30, 2017, compared to the quarter ended June 30, 2016, principally due to the following: ● An increase in gain on sale of SBA loans of $246 thousand, due to a higher volume sold in the quarter; ● An increase in fees for other services to customers of $154 thousand, due to higher loan servicing fees on SBA loans sold; and ● A decrease in loss recognized on real estate owned and other repossessed collateral, net of $96 thousand, due to the sale of real estate owned (“REO”). ● This net increase in noninterest income was partially offset by a lower gain on sale of residential loans held for sale of $99 thousand, due to a lower volume sold in the quarter. 3. Noninterest expense decreased by $32 thousand for the quarter ended June 30, 2017, compared to the quarter ended June 30, 2016, primarily due to the following: ● A decrease in other noninterest expense of $264 thousand, primarily due to a decrease in impairment on servicing assets as no impairment was booked in the three months ended June 30, 2017; and ● A decrease in loan expense of $174 thousand, largely driven by lower expense related to loan acquisition and refinance activity. ● The decreases in noninterest expense were partially offset by an increase in salaries and employee benefits of $436 thousand, primarily due to higher incentive compensation recognized in the three months ended June 30, 2017. As of June 30, 2017, nonperforming assets totaled $14.8 million, or 1.37% of total assets, as compared to $9.5 million, or 0.96% of total assets, as of June 30, 2016. As of June 30, 2017, past due loans totaled $13.4 million, or 1.72% of total loans, as compared to $6.9 million, or 1.00% of total loans as of June 30, 2016. As of June 30, 2017, the Company’s Tier 1 Leverage Ratio was 12.8%, compared to 13.3% at June 30, 2016, and the Total Capital Ratio was 19.5%, compared to 20.4% at June 30, 2016. The decreases resulted primarily from loan growth and the effect of purchases under the Company’s share repurchase program. Investor Call Information Richard Wayne, Chief Executive Officer of Northeast Bancorp, and Brian Shaughnessy, Chief Financial Officer of Northeast Bancorp, will host a conference call to discuss fourth quarter earnings and business outlook at 10:00 a.m. Eastern Time on Friday, July 28 th . Investors can access the call by dialing 877.878.2762 and entering the following passcode: . The call will be available via live webcast, which can be viewed by accessing the Company’s website at www.northeastbank.com and clicking on the About Us - Investor Relations section. To listen to the webcast, attendees are encouraged to visit the website at least fifteen minutes early to register, download and install any necessary audio software. Please note there will also be a slide presentation that will accompany the webcast. For those who cannot listen to the live broadcast, a replay will be available online for one year at www.northeastbank.com . About Northeast Bancorp Northeast Bancorp (NASDAQ: NBN) is the holding company for Northeast Bank, a full-service bank headquartered in Lewiston, Maine. We offer traditional banking services through the Community Banking Division, which operates ten full-service branches that serve customers located in western, central, and southern Maine. From our Maine and Boston locations, we also lend throughout the New England area. Our Loan Acquisition and Servicing Group (“LASG”) purchases and originates commercial loans on a nationwide basis. In addition, our SBA Division supports the needs of growing businesses nationally. ableBanking, a division of Northeast Bank, offers savings products to consumers online. Information regarding Northeast Bank can be found on its website at www.northeastbank.com. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles (“GAAP”), this press release contains certain non-GAAP financial measures, including tangible common shareholders’ equity, tangible book value per share, total return, and efficiency ratio. Northeast’s management believes that the supplemental non-GAAP information is utilized by regulators and market analysts to evaluate a company’s financial condition and therefore, such information is useful to investors. These disclosures should not be viewed as a substitute for financial results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. Because non-GAAP financial measures are not standardized, it may not be possible to compare these financial measures with other companies’ non-GAAP financial measures having the same or similar names. Forward-Looking Statements Statements in this press release that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and are intended to be covered by the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Although Northeast believes that these forward-looking statements are based on reasonable estimates and assumptions, they are not guarantees of future performance and are subject to known and unknown risks, uncertainties, and other factors. You should not place undue reliance on our forward-looking statements. You should exercise caution in interpreting and relying on forward-looking statements because they are subject to significant risks, uncertainties and other factors which are, in some cases, beyond the Company’s control. The Company’s actual results could differ materially from those projected in the forward-looking statements as a result of, among other factors, changes in interest rates and real estate values; competitive pressures from other financial institutions; the effects of weakness in general economic conditions on a national basis or in the local markets in which the Company operates, including changes which adversely affect borrowers’ ability to service and repay our loans; changes in loan defaults and charge-off rates; changes in the value of securities and other assets, adequacy of loan loss reserves, or deposit levels necessitating increased borrowing to fund loans and investments; changing government regulation; the risk that the Company may not be successful in the implementation of its business strategy; the risk that intangibles recorded in the Company’s financial statements will become impaired; changes in assumptions used in making such forward-looking statements; and the other risks and uncertainties detailed in the Company’s Annual Report on Form 10-K and updated by the Company’s Quarterly Reports on Form 10-Q and other filings submitted to the Securities and Exchange Commission. These statements speak only as of the date of this release and the Company does not undertake any obligation to update or revise any of these forward-looking statements to reflect events or circumstances occurring after the date of this communication or to reflect the occurrence of unanticipated events. NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except share and per share data) June 30, 2017 June 30, 2016 Assets Cash and due from banks $ $ 2,459 Short-term investments 148,698 Total cash and cash equivalents 151,157 Available-for-sale securities, at fair value 100,572 Residential real estate loans held for sale SBA loans held for sale Total loans held for sale 7,519 Loans Commercial real estate 426,568 Residential real estate 113,962 Commercial and industrial 145,956 Consumer 5,950 Total loans 692,436 Less: Allowance for loan losses 2,350 Loans, net Premises and equipment, net 7,801 Real estate owned and other repossessed collateral, net 1,652 Federal Home Loan Bank stock, at cost 2,408 Intangible assets, net 1,732 Servicing rights, net Bank owned life insurance 15,725 Other assets 5,730 Total assets $ $ 986,153 Liabilities and Shareholders' Equity Deposits Demand $ $ 66,686 Savings and interest checking 107,218 Money market 275,437 Time 351,091 Total deposits 800,432 Federal Home Loan Bank advances 30,075 Subordinated debt 23,331 Capital lease obligation 873 1,128 Other liabilities Total liabilities 869,562 Commitments and contingencies - - Shareholders' equity Preferred stock, $1.00 par value, 1,000,000 shares authorized; no shares issued and outstanding at June 30, 2017 and June 30, 2016 - - Voting common stock, $1.00 par value, 25,000,000 shares authorized; 7,840,460 and 8,089,790 shares issued and outstanding at June 30, 2017 and June 30, 2016, respectively 8,089 Non-voting common stock, $1.00 par value, 3,000,000 shares authorized; 991,194 and 1,227,683 shares issued and outstanding at June 30, 2017 and June 30, 2016, respectively 991 1,228 Additional paid-in capital 83,020 Retained earnings 26,160 Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except share and per share data) Three Months Ended June 30, Year Ended June 30, Interest and dividend income: Interest and fees on loans $ Interest on available-for-sale securities Other interest and dividend income Total interest and dividend income Interest expense: Deposits Federal Home Loan Bank advances Wholesale repurchase agreements - - - 67 Short-term borrowings - 1 - 20 Subordinated debt Obligation under capital lease agreements 12 15 51 63 Total interest expense Net interest and dividend income before provision for loan losses Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Fees for other services to customers Gain on sales of residential loans held for sale Gain on sales of SBA loans Gain on sale of other loans - - - Loss recognized on real estate owned and other repossessed collateral, net ) Bank-owned life insurance income Other noninterest income 20 60 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense Professional fees Data processing fees Marketing expense 85 Loan acquisition and collection expense FDIC insurance premiums 79 Intangible asset amortization Other noninterest expense Total noninterest expense Income before income tax expense Income tax expense Net income $ Weighted-average shares outstanding: Basic Diluted Earnings per common share: Basic $ Diluted 1.38 Cash dividends declared per common share $ NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED AVERAGE BALANCE SHEETS AND ANNUALIZED YIELDS (Unaudited) (Dollars in thousands) Three Months Ended June 30, Interest Average Interest Average Average Income/ Yield/ Average Income/ Yield/ Balance Expense Rate Balance Expense Rate Assets: Interest-earning assets: Investment securities $ $ 1.11% $ $ 0.99% Loans (1) (2) (3) 8.32% 7.13% Federal Home Loan Bank stock 19 3.93% 23 3.60% Short-term investments (4) 1.04% 0.49% Total interest-earning assets 6.60% 5.67% Cash and due from banks 2,753 Other non-interest earning assets Total assets $ $ Liabilities & Shareholders' Equity: Interest-bearing liabilities: NOW accounts $ $ 51 0.29% $ $ 51 0.28% Money market accounts 1.02% 0.90% Savings accounts 13 0.14% 12 0.13% Time deposits 1.25% 1.17% Total interest-bearing deposits 1.01% 0.93% Short-term borrowings - - 0.00% 1 0.91% Federal Home Loan Bank advances 3.33% 3.38% Subordinated debt 8.28% 7.86% Capital lease obligations 12 5.37% 15 5.25% Total interest-bearing liabilities 1.28% 1.12% Non-interest bearing liabilities: Demand deposits and escrow accounts Other liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income (5) $ $ Interest rate spread 5.32% 4.55% Net interest margin (6) 5.55% 4.73% (1) Interest income and yield are stated on a fully tax-equivalent basis using a 34% tax rate. (2) Includes loans held for sale. (3) Nonaccrual loans are included in the computation of average, but unpaid interest has not been included for purposes of determining interest income. (4) Short term investments include FHLB overnight deposits and other interest-bearing deposits. (5) Includes tax exempt interest income of $17 thousand and $18 thousand for the three months ended June 30, 2017 and June 30, 2016, respectively. (6) Net interest margin is calculated as net interest income divided by total interest-earning assets. NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED AVERAGE BALANCE SHEETS AND ANNUALIZED YIELDS (Unaudited) (Dollars in thousands) Year Ended June 30, Interest Average Interest Average Average Income/ Yield/ Average Income/ Yield/ Balance Expense Rate Balance Expense Rate Assets: Interest-earning assets: Investment securities $ $ 1,018 1.06% $ $ 0.93% Loans (1) (2) (3) 7.54% 6.91% Federal Home Loan Bank stock 90 4.14% 3.82% Short-term investments (4) 0.72% 0.37% Total interest-earning assets 5.96% 5.50% Cash and due from banks Other non-interest earning assets Total assets $ $ Liabilities & Shareholders' Equity: Interest-bearing liabilities: NOW accounts $ $ 0.29% $ $ 0.27% Money market accounts 0.97% 0.87% Savings accounts 50 0.14% 48 0.13% Time deposits 1.22% 1.13% Total interest-bearing deposits 0.97% 0.90% Short-term borrowings - - 0.00% 20 1.22% Federal Home Loan Bank advances 3.29% 3.37% Subordinated debt 8.04% 7.43% Capital lease obligations 51 5.14% 63 5.07% Total interest-bearing liabilities 1.25% 1.11% Non-interest bearing liabilities: Demand deposits and escrow accounts Other liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income (5) $ $ Interest rate spread 4.71% 4.39% Net interest margin (6) 4.92% 4.59% (1) Interest income and yield are stated on a fully tax-equivalent basis using a 34% tax rate. (2) Includes loans held for sale. (3) Nonaccrual loans are included in the computation of average, but unpaid interest has not been included for purposes of determining interest income. (4) Short term investments include FHLB overnight deposits and other interest-bearing deposits. (5) Includes tax exempt interest income of $71 thousand and $72 thousand for the year ended June 30, 2017 and June 30, 2016, respectively. (6) Net interest margin is calculated as net interest income divided by total interest-earning assets. NORTHEAST BANCORP AND SUBSIDIARY SELECTED CONSOLIDATED FINANCIAL HIGHLIGHTS AND OTHER DATA (Unaudited) (Dollars in thousands, except share and per share data) Three Months Ended: June 30, 2017 March 31, 2017 December 31, 2016 September 30, 2016 June 30, 2016 Net interest income $ Provision for loan losses 384 628 317 Noninterest income 2,308 2,411 Noninterest expense 8,842 9,396 Net income 3,461 2,199 Weighted average common shares outstanding: Basic Diluted Earnings per common share: Basic $ $ 0.39 $ 0.35 $ $ 0.24 Diluted 0.39 0.35 0.24 Dividends per common share 0.01 0.01 0.01 0.01 0.01 Return on average assets % Return on average equity % Net interest rate spread (1) % Net interest margin (2) % Efficiency ratio (non-GAAP) (3) % Noninterest expense to average total assets % Average interest-earning assets to average interest-bearing liabilities % As of: June 30, 2017 March 31, 2017 December 31, 2016 September 30, 2016 June 30, 2016 Nonperforming loans: Originated portfolio: Residential real estate $ 3,273 $ Commercial real estate 420 Home equity 58 48 48 48 48 Commercial and industrial 2,636 347 17 Consumer 65 48 Total originated portfolio Total purchased portfolio Total nonperforming loans 14,822 Real estate owned and other possessed collateral, net 3,761 Total nonperforming assets $ $ 18,583 $ $ $ Past due loans to total loans % Nonperforming loans to total loans % Nonperforming assets to total assets % Allowance for loan losses to total loans % Allowance for loan losses to nonperforming loans % Commercial real estate loans to risk-based capital (4) % Net loans to core deposits (5) % Purchased loans to total loans, including held for sale % Equity to total assets % Common equity tier 1 capital ratio % Total capital ratio % Tier 1 leverage capital ratio % Total shareholders' equity $ Less: Preferred stock - Common shareholders' equity 118,675 116,591 Less: Intangible assets (6) Tangible common shareholders' equity (non-GAAP) $ 113,088 Common shares outstanding Book value per common share $ $ 13.46 $ $ $ 12.51 Tangible book value per share (non-GAAP) (7) 13.02 12.14 (1) The net interest rate spread represents the difference between the weighted-average yield on interest-earning assets and the weighted-average cost of interest-bearing liabilities for the period. (2) The net interest margin represents net interest income as a percent of average interest-earning assets for the period. (3) The efficiency ratio represents non-interest expense divided by the sum of net interest income (before the loan loss provision) plus non-interest income. (4) For purposes of calculating this ratio, commercial real estate includes all non-owner occupied commercial real estate loans defined as such by regulatory guidance, including all land development and construction loans. (5) Core deposits include all non-maturity deposits and maturity deposits less than $250 thousand. Loans include loans held-for-sale. (6) Includes the core deposit intangible asset and servicing rights asset. (7) Tangible book value per share represents total shareholders' equity less the sum of preferred stock and intangible assets divided by common shares outstanding.
